Hall,, J.
 This suit involves the location of the dividing line between a forty acre subdivision owned by appel*426lant and a forty acre subdivision owned by appellee. There was a long and tedious hearing before the chancellor and the evidence was sharply in conflict. The chancellor saw and heard the numerous witnesses and accepted the evidence of those for appellee. He was abundantly supported by the evidence and we cannot say that he was manifestly wrong or that his finding is contrary to the great weight of the evidence. Consequently his decree must be and it is hereby affirmed.
Affirmed.
McGehee, C. J., and Kyle, Holmes and Gillespie, JJ., concur.